                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TENNESSEE



 UNITED STATES OF AMERICA,              )
                                        )                Case No.
          Plaintiff,                    )
                                        )
          v.                            )
                                        )
 CONNIE HICKS d/b/a                     )
 A NEW IMAGE WEIGHT LOSS,               )
                                        )
          Defendant.                    )
 _______________________________________)

  COMPLAINT FOR PERMANENT INJUNCTION AND OTHER EQUITABLE RELIEF

       The United States of America, at the request of the Chief Counsel of the Internal Revenue

Service, a delegate of the Secretary of the Treasury, and at the direction of the Attorney General of

the United States, brings this suit to enjoin the defendant Connie Hicks, doing business as A New

Image Weight Loss, from continuing to operate a business without paying the associated federal

employment taxes on her employees’ wages, and to enjoin her from further violating and

interfering with the administration of the internal revenue laws.

                                       Jurisdiction and Venue

       1.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1340 and

   1345, and 26 U.S.C. § 7402(a).

       2.      Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b)(1) and (2).

                                                   Parties

       3.      Plaintiff is the United States of America.

       4.      Defendant Connie Hicks is the sole proprietor of A New Image Weight Loss and

   is responsible for its operation.




      Case 2:18-cv-00204 Document 1 Filed 11/19/18 Page 1 of 9 PageID #: 1
                                            Background

   A. Connie Hicks’ Federal Tax Obligation as an Employer

   5.      Connie Hicks started doing business as A New Image Weight Loss in January of

2016 as a sole proprietor.

   6.      Prior to operating as a sole proprietor, Connie Hicks owned and operated her

business as a corporation, A New Image Weight Loss Clinic, Inc., from March of 2000

through December of 2015.

   7.      At all times relevant to this action, Connie Hicks has had employees and, as an

employer, has been subject to federal employment tax obligations imposed by the Internal

Revenue Code.

   8.      As an employer, Connie Hicks is required by federal law to withhold her

employees’ federal income and Federal Insurance Contributions Act (FICA) taxes, and pay

over to the IRS those withholdings along with the employer’s own FICA and Federal

Unemployment Tax Act (FUTA) taxes (collectively “employment taxes”). See 26 U.S.C. §§

3102, 3111, 3301 and 3402.

   9.      As an employer, Connie Hicks is also required by federal law to make periodic

deposits of the withheld taxes, as well as its share of employment taxes, in an appropriate

federal depository bank in accordance with applicable Treasury Regulations. 26 U.S.C. §§

6302, 6157; 26 C.F.R. §§ 31.6302-1, 31.6302(c)-1, and 31.6302(c)-3.

   10.     As an employer, Connie Hicks is also required by federal law to file Employer’s

Quarterly Federal Tax Returns (Form 941) and annual Employer’s FUTA Tax Returns (From

940) with the Internal Revenue Service (“IRS”). 26 U.S.C. § 6011; 26 C.F.R. § 31.6071(a)-1.




                                              2

  Case 2:18-cv-00204 Document 1 Filed 11/19/18 Page 2 of 9 PageID #: 2
   B. Connie Hicks’ History of Noncompliance with her Employment Tax Obligations

   11.         Connie Hicks has a long history of violating the internal revenue laws by failing to

fully pay employment taxes and timely file her federal employment tax returns.

          i.      Connie Hicks has a history of failing to pay her employment taxes.

   12.         Connie Hicks has repeatedly failed to make timely and adequate federal

employment tax deposits.

   13.         Aa delegate of the Secretary of the Treasury made assessments against Connie

Hicks d/b/a A new Image Weight Loss for her unpaid employment taxes for the taxable

periods set forth below:

                                                                                 Unpaid Portion of
  Assessment Type          Tax Period Ending         Amount of Assessment
                                                                                   Assessment
     WT-FICA
                             March 31, 2016                 $8,689                     $8,689
     (Form 941)
     WT-FICA
                              June 30, 2016                 $11,703                   $11,703
     (Form 941)
     WT-FICA
                           September 30, 2016               $9,918                     $9,918
     (Form 941)
     WT-FICA
                           December 31, 2016                $9,104                     $9,104
     (Form 941)
     WT-FICA
                             March 31, 2017                 $10,399                    $3,832
     (Form 941)
     WT-FICA
                              June 30, 2017                 $11,157                    $6,804
     (Form 941)
     WT-FICA
                           September 30, 2017               $9,601                     $9,501
     (Form 941)
     WT-FICA
                           December 31, 2017                $6,222                     $1,828
     (Form 941)
     WT-FICA
                           September 30, 2018               $5,056                      $423
     (Form 941)

       FUTA
                           December 31, 2016                 $444                       $444
     (Form 940)
       FUTA
                           December 31, 2017                 $315                       $315
     (Form 940)




                                                 3

  Case 2:18-cv-00204 Document 1 Filed 11/19/18 Page 3 of 9 PageID #: 3
    14.          As a result of Connie Hicks d/b/a A New Image Weight Loss repeatedly

withholding taxes from her employees’ wages but failing to remit those taxes to the IRS as

required by law for the tax periods identified above (referred to as “pyramiding” federal

employment taxes), as of November 27, 2018, Connie Hicks will be indebted to the United

States in the amount of approximately $90,922 plus statutory additions to tax that will continue

to accrue on the unpaid balance until paid in full.

    15.          Connie Hicks is the sole proprietor of A New Image Weight Loss and is

responsible for its failure to pay its tax liabilities.

    16.          As the owner of her previous company, A New Image Weight Loss Clinic, Inc.,

Connie Hicks failed to remit employment taxes to the IRS for various tax periods between

June of 2009 and December of 2015, which has resulted in an outstanding employment tax

liability of approximately $127,000.

           ii.      Connie Hicks has a history of failing to timely file her employment tax returns.

    17.          For the first two years of operating as a sole proprietorship, Connie Hicks failed to

timely file her Employer’s Quarterly Federal Tax Returns (Form 941) and annual Employer’s

FUTA Tax Returns (From 940) with the IRS.

    18.          Connie Hicks is the sole proprietor of A New Image Weight Loss and is

responsible for its failure to timely file its tax returns.

    C. The IRS’s Unsuccessful Attempts to Bring Connie Hicks into Compliance

    19.          The IRS has been attempting to bring Connie Hicks into compliance with the

internal revenue laws since 2002 when she was operating A New Image Weight Loss Clinic,

Inc.




                                                   4

  Case 2:18-cv-00204 Document 1 Filed 11/19/18 Page 4 of 9 PageID #: 4
    20.     After incurring a substantial employment tax liability as the owner of A New

Weight Loss Clinic, Inc. Connie Hicks closed the corporation, started operating as a sole

proprietor and continued her illegal conduct.

    21.     The IRS continued their efforts to bring Connie Hicks, now doing business as A

New Image Weight Loss, into compliance with the internal revenue laws.

    22.     The IRS sent several notices and demands for payment of the unpaid balance of

her federal employment tax liabilities.

    23.     The IRS recorded Notices of Federal Tax Liens against Connie Hicks d/b/a A New

Image Weight Loss

    24.     The IRS has also levied upon Connie Hicks’ bank account which returned

insufficient funds to stop the accrual of tax or to collect her obligation in full.

    25.     Lastly, the IRS mailed Letter 903 (“You Haven’t Deposited Federal Employment

Taxes”) to Connie Hicks on March 9, 2018 to place her on notice of the IRS’s right to seek a

civil injunction.

    26.     These efforts to collect the taxes owed by Connie Hicks have not prompted her to

consistently comply with her employment tax deposits and payment obligations, which she has

repeatedly failed to meet, resulting in the pyramiding of federal employment tax liabilities.

    27.     Connie Hicks complied with her federal employment tax obligations for the first

and second quarters of 2018 but failed to fully pay her employment tax liability for the third

quarter of 2018.

    28.     Absent court intervention, it is likely that Connie Hicks will continue to violate the

internal revenue laws by pyramiding unpaid employment and unemployment taxes.




                                                5

  Case 2:18-cv-00204 Document 1 Filed 11/19/18 Page 5 of 9 PageID #: 5
                       Permanent Injunction Pursuant to 26 U.S.C. § 7402(a)

   29.      Section 7402(a) of the Internal Revenue Code, 26 U.S.C. § 7402(a), authorizes a

federal district court to issue orders of permanent injunction as may be necessary or

appropriate for the enforcement of the internal revenue laws.

   30.      The defendant Connie Hicks d/b/a A New Image Weight Loss has substantially

interfered with and continues to substantially interfere with the internal revenue laws by

repeatedly failing to pay employment tax obligations as required by 26 U.S.C. §§ 3102, 3111,

3301, and 3402, and repeatedly failing to make employment tax deposits as required by 26

U.S.C. § 6302.

   31.      Connie Hicks continues to flout the federal tax laws and accrue further tax

liabilities. Accordingly, an injunction by this Court ordering Connie Hicks to comply with her

federal tax obligations is appropriate for the enforcement of the internal revenue laws.

   32.      The IRS has exhausted its administrative abilities to compel Connie Hicks to pay

her tax liabilities and comply with the internal revenue laws.

   33.      Absent court intervention, the United States lacks an adequate legal remedy to

prevent additional pyramiding of employment taxes owed by Connie Hicks.

   34.      As a result of Connie Hicks’ violation of federal tax law, the United States has

suffered irreparable harm, including, but not limited to:

         a. The loss of tax revenue, including the loss of the withheld employee income and
            FICA taxes for which the employees have already received credit;

         b. The drain on limited IRS resources due to the required oversight and collection
            efforts; and

         c. The harm to the tax system as a whole when competitors see Connie Hicks d/b/a A
            New Image Weight Loss’ continued non-compliance with the internal revenue
            laws.



                                              6

  Case 2:18-cv-00204 Document 1 Filed 11/19/18 Page 6 of 9 PageID #: 6
    35.      The injury to the United States outweighs any potential harm to Connie Hicks as

she will merely be compelled to comply with federal law by making timely employment tax

deposits.

    36.      An injunction will serve the public interest. The efficacy of the federal tax system

relies upon employers to collect and remit federal employment taxes to the United States. The

defendant’s failure to make employment tax deposits undermines the system of tax collection

because it gives Connie Hicks an unfair economic advantage over competitors who comply

with the law. Enjoining Connie Hicks would protect the public interest in the fair

administration of the internal revenue laws and in fair competition by halting their wrongful

practices.

    37.      In the absence of an injunction backed by the Court’s contempt powers, Connie

Hicks is likely to continue to obstruct and interfere with the enforcement of the internal

revenue laws by pyramiding employment taxes to the detriment of the United States.

WHEREFORE, the United States requests that the Court:

    A.       Find that the defendant Connie Hicks d/b/a A New Image Weight Loss has

substantially interfered with, and continues to substantially interfere with, the internal revenue

laws, and that injunctive relief under 26 U.S.C. § 7402(a) is necessary and appropriate to stop

that conduct;

    B.       Enter a permanent injunction pursuant to 26 U.S.C. § 7402(a) that requires the

defendant Connie Hicks d/b/a A New Image Weight Loss to:

          a. Deposit withheld employee income taxes, withheld employee FICA taxes, and
             employer FICA taxes in an appropriate federal depository bank, in accordance with
             federal deposit regulations;

          b. Deposit FUTA taxes each quarter in an appropriate federal depository bank, in
             accordance with federal deposit regulations;


                                                7

  Case 2:18-cv-00204 Document 1 Filed 11/19/18 Page 7 of 9 PageID #: 7
        c. Sign and deliver affidavits to the Internal Revenue Service at 2513 Wesley Street
           Suite 2, Johnson City, TN 37601 no later than the 20th day of each month, stating
           that the requisite deposits of withheld income tax, withheld FICA tax, employer
           FICA tax, and unemployment tax have been made in a timely manner;

        d. Timely file any delinquent federal employment tax returns (Forms 941 and 940);

        e. Timely file all federal employment tax returns (Forms 941 and 940) that are
           required to be filed on or after the date of the entry of the injunction;

        f. Timely pay all federal employment tax liabilities that accrue on or after the date of
           the entry of the injunction;

        g. Be prohibited from assigning any property or making any payments after an
           injunction is issued until the withholding liabilities and employment taxes are first
           properly deposited or paid to the IRS; and

        h. Notify the IRS of any future employment tax conduct with respect to any new or
           presently unknown company that the Defendants may become involved with,
           including the imposition of an affirmative duty upon Connie Hicks to notify the
           IRS of any new business he may come to own, manage, or work for in the next five
           years;

   C.         Order that the United States be allowed to take post-judgment discovery to ensure

compliance with the Court’s injunction;

   D.         Retain jurisdiction over this civil action for the purpose of enforcing the terms of

any injunction entered against the defendant;

   E.         Award the United States its attorney’s fees and costs incurred in prosecuting this

action; and




                                                 8

 Case 2:18-cv-00204 Document 1 Filed 11/19/18 Page 8 of 9 PageID #: 8
 F.    Grant the United States such other relief as may be just and proper.



 Date: November 19, 2018                     J. DOUGLAS OVERBEY
                                             United States Attorney

                                             RICHARD E. ZUCKERMAN
                                             Principal Deputy Assistant Attorney General

                                             /s/ Erin F. Darden
                                             ERIN F. DARDEN
                                             Trial Attorney, Tax Division
                                             U.S. Department of Justice
                                             P.O. Box 227
                                             Washington, D.C. 20044
                                             202-307-6501 (v)
                                             202-514-6866 (f)
                                             Erin.Darden@usdoj.gov




                                        9

Case 2:18-cv-00204 Document 1 Filed 11/19/18 Page 9 of 9 PageID #: 9
JS 44 (Rev. 08/18)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    Connie Hicks d/b/a A New Image Weight Loss

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant             Washington
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Erin F. Darden, U.S. Department of Justice, Tax Division
PO BOX 227, Washington, D.C. 20044
202-307-6501

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                       and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF      DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1      ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                        of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State       ’ 2      ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                            of Business In Another State

                                                                                                     Citizen or Subject of a        ’ 3      ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                            Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                        BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure         ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881       ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                              28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                 ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                             ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                           ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                           ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                    New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                   ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                    SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards         ’ 861 HIA (1395ff)               ’ 485 Telephone Consumer
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                         ’ 862 Black Lung (923)                 Protection Act
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management             ’ 863 DIWC/DIWW (405(g))         ’ 490 Cable/Sat TV
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                   ’ 864 SSID Title XVI             ’ 850 Securities/Commodities/
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act            ’ 865 RSI (405(g))                     Exchange
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                            ’ 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                    ’ 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation         FEDERAL TAX SUITS              ’ 893 Environmental Matters
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement          ’ 870 Taxes (U.S. Plaintiff      ’ 895 Freedom of Information
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                 or Defendant)                   Act
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                           ’ 871 IRS—Third Party            ’ 896 Arbitration
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                           26 USC 7609               ’ 899 Administrative Procedure
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                            Act/Review or Appeal of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                         Agency Decision
                                             Employment                 Other:                       ’ 462 Naturalization Application                                    ’ 950 Constitutionality of
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration                                                   State Statutes
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                 ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                  Litigation -
                                                                                                                        (specify)                        Transfer                     Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           26 U.S.C. § 7402(a)
VI. CAUSE OF ACTION Brief description of cause:
                                           Suit to enjoin defendants from further violating and interfering with the administration of the Internal Revenue laws
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                  CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                 JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                          DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
11/19/2018                                                              /s/ Erin F. Darden
FOR OFFICE USE ONLY

    RECEIPT #            Case 2:18-cv-00204 Document
                            AMOUNT             APPLYING 1-1
                                                        IFP Filed 11/19/18   Page 1 of 2 PageID
                                                                         JUDGE                     #: 10
                                                                                          MAG. JUDGE

                 Print                               Save As...                                                                                                                 Reset
JS 44 Reverse (Rev. 08/18)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.




                      Case 2:18-cv-00204 Document 1-1 Filed 11/19/18 Page 2 of 2 PageID #: 11
AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       Eastern District
                                                    __________  DistrictofofTennessee
                                                                             __________

                  United States of America                            )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No.
                                                                      )
                    Connie Hicks d/b/a                                )
                 A New Image Weight Loss                              )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Connie Hicks d/b/a
                                           A New Weight Loss
                                           900 N. State of Franklin Road
                                           Johnston City, TN 37601




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Erin F. Darden, Trial Attorney
                                           U.S. Department of Justice, Tax Division
                                           PO Box 227
                                           Washington, D.C. 20044
                                           Erin.Darden@usdoj.gov
                                           202-307-6501

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk




              Case 2:18-cv-00204 Document 1-2 Filed 11/19/18 Page 1 of 2 PageID #: 12
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




               Case 2:18-cv-00204 Document 1-2 Filed 11/19/18 Page 2 of 2 PageID #: 13
           Print                       Save As...                                                                      Reset
